Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-9 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a pluggable optical module comprising: a pluggable electric connector configured so as to be insertable into and removable from an optical transmission apparatus, and capable of transmitting/receiving a data signal to/from the optical transmission apparatus; drive unit for outputting first and second driving signals by amplifying the data signal; optical signal output unit for outputting a first optical signal modulated according to the first drive signal and a second optical signal modulated according to the second drive signal; light-intensity monitoring unitj; control unit for controlling a gain of the drive unit so as to adjust a difference between the intensities of the first and second optical signals based on a result of the monitoring by the light- intensity monitoring unit; and a pluggable optical receptor configured so that an optical fiber can be inserted thereinto and removed therefrom, and configured to output the first and second optical signals; in combination with the other recited limitations in the claim. 
Claims 2-9 are allowable as dependent upon claim 1.
Claim 10 is allowed. 
Independent claim 10 is allowed because the prior art does not teach or suggest an optical communication system comprising: an optical fiber configured to transmit an optical signal; a pluggable optical module configured so that the optical fiber can be inserted thereinto and removed therefrom, and configured to output the optical signal to the optical fiber; and an optical transmission apparatus configured so that the pluggable optical module can be inserted thereinto and removed therefrom, and configured to control the pluggable optical module, wherein the pluggable optical module comprises: a pluggable electric connector configured so as to be insertable into and removable from an optical transmission apparatus, and capable of transmitting/receiving a data signal to/from the optical transmission apparatus; drive unit for outputting first and second driving signals by amplifying the data signal; optical signal output means for outputting a first optical signal modulated according to the first drive signal and a second optical signal modulated according to the second drive signal; light-intensity monitoring unit for monitoring intensities of the first and second optical signals; control unit for controlling a gain of the drive unit so as to adjust a difference between the intensities of the first and second optical signals based on a result of the monitoring by the light- intensity monitoring unit;  a pluggable optical receptor; in combination with the other recited limitations in the claim.  
Claim 11 is allowed. 
Independent claim 11 is allowed because the prior art does not teach or suggest a method for controlling a pluggable optical module  comprising: transmitting/receiving a data signal to/from an optical transmission apparatus through a pluggable electric connector; outputting first and second driving signals by amplifying the data signal; outputting a first optical signal modulated according to the first drive signal and a second optical signal modulated according to the second drive signal; outputting a result of monitoring of intensities of the first and second optical signals; controlling an amplification gain of the data signal so as to adjust a difference between the intensities of the first and second optical signals based on the result of the monitoring;  outputting the first and second optical signals through a pluggable optical receptor, the pluggable optical receptor being configured so that an optical fiber can be inserted thereinto and removed therefrom; in combination with the other recited limitations in the claim.  
Prior art reference Abe et al. (SFF and SFP Optical Transceivers, Fujikura Technical Review, 2003; “Abe”) is the closest prior art of record in this application. However, Abe fails to disclose the modulator limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883